IN THE SUPREME COURT OF THE STATE OF MONTANA
Supreme Court Cause No. DA 21-0605

FILED

03/07/2022

Bowen Greenwood

CLERK OF THE SUPREME COURT
STATE OF MONTANA.

Case Number: DA 21-0605

 

BOARD OF REGENTS OF HIGHER EDUCATION
OF THE STATE OF MONTANA,
Petitioner and Appellee,

V.

STATE OF MONTANA, by and through Austin Knudsen,
Attorney General of the State of Montana in his official capacity,

Respondent and Appellant.

 

ORDER GRANTING UNOPPOSED MOTION FOR LEAVE
TO APPEAR AS AMICUS CURIAE
(STUDENTS, FACULTY & UNIVERSITY EMPLOYEES)

 

Based upon their unopposed motion and good cause appearing, the request

of the movants (“‘Students, Faculty and University Employees’’) for leave to file an

amicus curiae brief is GRANTED.

IT IS HEREBY ORDERED that the amicus brief shall be filed within seven

days of the Appellee’s Answer Brief.

Electronically signed by:
Mike McGrath
Chief Justice, Montana Supreme Court
March 7 2022